2018 IL App (3d) 160751

                                Opinion filed August 10, 2018
     _____________________________________________________________________________

                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2018

     THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
     ILLINOIS,                                         )       of the 14th Judicial Circuit,
                                                       )       Rock Island County, Illinois.
            Plaintiff-Appellant,                       )
                                                       )       Appeal No. 3-16-0751
            v. 	                                       )       Circuit No. 13-CF-373

                                                       )

     ROBERT HIATT,                                     )       The Honorable

                                                       )       Richard A. Zimmer,
            Defendant-Appellee.                        )       Judge, presiding.
     _____________________________________________________________________________

            JUSTICE McDADE delivered the judgment of the court, with opinion. 

            Presiding Justice Carter and Justice Holdridge concurred in the judgment and opinion. 


     _____________________________________________________________________________

                                                 OPINION


¶1          Defendant, Robert Hiatt, was charged with three counts of unlawful delivery of cannabis.

     He entered into a plea agreement with the State in which he pled guilty to the charges and was

     released on his own recognizance to assist the authorities until his sentencing hearing. A month

     later, the State requested a revocation of Hiatt’s recognizance bond, which the trial court granted,

     and a warrant was issued for Hiatt’s arrest. Subsequently, the court sentenced Hiatt in absentia to

     nine years’ imprisonment. Fifteen days later, Hiatt was arrested in Florida and extradited to
     Illinois, where he was taken into custody. Hiatt filed a pro se postconviction petition, arguing,

     inter alia, that his trial counsel rendered ineffective assistance of counsel when he failed to

     investigate his mental state and that he was prejudiced because he was unfit to plead guilty. The

     petition advanced to the third stage of postconviction proceedings, and ultimately, the trial court

     vacated Hiatt’s guilty plea. The State filed a motion to reconsider, which the trial court denied,

     and the State appealed. We affirm the trial court’s grant of Hiatt’s postconviction petition.

¶2                                                 FACTS

¶3          In April 2013, defendant was charged with three counts of unlawful delivery of cannabis

     for delivering cannabis to an agent of the Rock Island County Sheriff’s Department. In

     November 2013, the State informed the court about the parties’ negotiated plea:

                    “MR. LAREAU [public defender]: Your Honor, we have a partially negotiated

                    plea whereby Mr. Hiatt will be pleading open to all three counts of the

                    information. We’ll be releasing him on a recognizance pending the sentencing

                    hearing to be held by agreement in front of Judge Braud.”

     When the court asked if the State agreed to the terms of the release despite defendant’s criminal

     history, the State responded, “Yes, [Y]our Honor. There’s some things the defendant needs to do

     to show that he should [sic] shouldn’t go back to the department of corrections.”

¶4          The court asked Hiatt if he understood the nature of his charges, the possible penalties,

     and his rights under the law, and he responded “yes.” The court also asked Hiatt if he wished to

     plead guilty to the charges, and he responded “yes.” Hiatt acknowledged that he signed a plea of

     guilty and waiver of trial by judge and by jury form that had stated he was entering a plea of

     guilty on all counts. The court accepted Hiatt’s guilty plea and released him on his own

     recognizance. Hector Lareau, Hiatt’s defense counsel, informed the court that the parties had


                                                       2

     agreed to delay the presentencing report and requested a review hearing. The court continued the

     case “for further review regarding the plea and subsequent sentencing to March 10th.”

¶5          Prior to his release, Hiatt signed a form addressing the conditions of his recognizance

     bond. The form stated that (1) he must appear in court on March 10, (2) he must submit himself

     to the orders and process of the court, (3) he must not leave the state without authorization from

     the court, (4) he must not violate any criminal laws, (5) he must report to court services, and

     (6) he must notify the clerk of the circuit court of any change in his address.

¶6          In December 2013, the State made an oral motion to revoke Hiatt’s recognizance bond,

     and the court granted the motion and issued a warrant for Hiatt’s arrest. On March 10, 2014,

     Hiatt failed to appear in court. He failed to appear again on March 31, and the court sentenced

     him in absentia to nine years’ imprisonment and one year mandatory supervised release. In July

     2014, he appeared in court and was taken into custody.

¶7          In May 2015, Hiatt filed a pro se petition for postconviction relief, arguing that Lareau

     rendered ineffective assistance when he failed to investigate and recognize his mental challenges.

     Hiatt also claimed that the parties had an agreement that he would plead guilty and receive

     probation if he would be “employed as a [D]rug Enforcement Agent, assigned to apprehend any

     Drug Lord or his conspirators/co-conspirators.” He argued that he believed, pursuant to the

     agreement, “he’d become a police officer like he saw on television” and that he “followed a flow

     of drugs from Rock Island to Florida, where the police officers stopped him for being in a Drug

     infested part of the state.” He alleged that his subsequent arrest and extradition to Illinois

     violated his constitutional rights because there were no charges against him in Florida. He also

     noted that he had been under psychiatric care and taking psychotropic drugs since he had been

     incarcerated.


                                                       3

¶8           The trial court advanced Hiatt’s petition to the second stage of postconviction

     proceedings, and he was appointed counsel. Hiatt filed an amended postconviction petition,

     alleging that Lareau rendered ineffective assistance when he failed to investigate Hiatt’s mental

     state before he pled guilty. Hiatt claims that his mental illness is evinced in his pro se petition

     when he stated that the plea agreement included his employment as a drug enforcement agent

     and that he believed he would become a police officer like he saw on television. He also argues

     that if Lareau had inquired into his mental state, Lareau would have discovered defendant was

     diagnosed with depression, anxiety disorder, psychosis, posttraumatic stress disorder (PTSD),

     obsessive-compulsive disorder (OCD), and attention deficit hyperactivity disorder (ADHD) and

     was taking medication. Moreover, Lareau would have discovered Hiatt’s Iowa case, in which he

     was ordered to complete a fitness evaluation. Hiatt, however, was ultimately found fit to stand

     trial in the Iowa case. In the trial court’s order of disposition, it stated that Hiatt must complete

     mental health treatment and provide proof to the court. The State filed a motion to dismiss the

     amended petition. The court denied the motion and advanced the petition to the third stage of

     postconviction proceedings.

¶9           In October 2016, an evidentiary hearing was held. Hiatt testified that, to his

     understanding, he and the State agreed that, “If I were to get out then I would—if I plead guilty

     then I can get out and I could go home, and then I had to put people—bust people, find people

     that were selling drugs and turn them in and then that would be it and I wouldn’t have to go to

     prison.” The judge was not “directly” notified of this agreement. When he was released, he

     returned to his neighborhood where individuals called him a snitch and would not associate with

     him. Based on this treatment, he assumed he could not set anyone up so he went to Florida to

     find drug dealers. He observed that there was not “much drug activity I felt going on up here”


                                                        4

       and believed that there will be “a lot more deals and stuff being made” in Florida. He did not

       know anyone when he went to Florida and “stayed on the streets.” He was in Florida for four to

       five months until he was arrested on April 15, 2014, and extradited to Illinois.

¶ 10          Hiatt appeared in court in July and was shocked to learn that he had been sentenced to

       nine years’ imprisonment. Hiatt stated that he did not agree to nine years. He was initially

       offered a plea deal of two years but “I thought it would be better if I could get out right away

       because it’s hard for me to be in prison” so he agreed to be released on his own recognizance. He

       suffered from depression, anxiety, psychosis, PTSD, OCD, and ADHD. Since 2012, he had been

       taking psychotropic medication for his mental illnesses. When Hiatt was initially arrested, he

       was consistently taking his medication in jail. When asked if Lareau asked him about taking

       psychotropic medication, he stated, “No, I don’t believe he did. He could have, but I don’t recall.

       He only came to see me I believe two times for 15 minutes and it wasn’t—I can’t remember

       exactly if he asked me, but if he would have asked me I would have told him the truth.” He also

       stated that he did not recall talking to Lareau about his psychiatric treatment history.

¶ 11          In 2011, Hiatt was charged with second degree robbery in Iowa. During the pendency of

       the case, the court ordered him to perform a fitness evaluation. Lareau never asked Hiatt about

       the fitness evaluation. Hiatt never talked to Lareau about his mental health problems or his

       medication. When Hiatt entered into the plea agreement he had mental health problems but was

       taking medication. He believed his mental conditions and his medication affected his ability to

       enter into the agreement, and he would not have entered into the agreement under a different

       mental state. He stated that,

                      “I feel when I have my relapses with mental illness I just feel like I don’t know

                      what’s going on, I don’t know where I’m at really and stuff like that. But right


                                                         5

                      now I’ve been working on my—myself and trying to get better because I have a

                      lot going on. When I get out I want to be better for my family.”

¶ 12          After he began his nine-year sentence, Hiatt received different mental health treatment in

       the Illinois Department of Corrections (DOC) than he had in the Rock Island County jail.

       Defendant averred that if he had received the same treatment in the county jail,

                      “I feel like my head would be more clear and to think about it than

                      just to—just to answer and just say the wrong thing because when

                      I’m—when I’m mentally going on it’s like I don’t understand

                      what’s going on and I don’t know where I’m at. I’ll live right down

                      the street my whole life and I’ll be standing there, like where am I,

                      I don’t know where I’m at. And then I’ll go in the gas station and

                      I’ll ask the clerk to say, will you call my sister for me? And he’ll

                      be like, who is your sister? And that happens from time to time.

                      And that’s how I felt, and it’s a very scary feeling and that’s how I

                      kind of felt around the time that I was going through.”

¶ 13          Currently, Haitt was not taking the medication directed by the DOC because they made

       him feel suicidal. He had been dealing with his mental illnesses on his own. He was no longer

       taking Xanax or Adderall because “they told me that they—that was the medicine that I felt

       worked pretty good, but when I got to DOC they said we are not having this, you are not taking

       this. They started to put me on this other stuff, but I’m not taking it.”

¶ 14          Hiatt remembered pleading guilty to all three counts because “that’s what I had to do to

       go home so I did it” and “at the time I thought it was a good idea. So I thought it was just the

       best deal or go to prison.” He realized that he had made a bad decision accepting the plea deal


                                                          6

       when he learned that he was sentenced to nine years’ imprisonment. He knew he was supposed

       to return for sentencing on March 31 but did not know he would suffer consequences if he did

       not appear.

¶ 15           Lareau testified that he was an assistant public defender for Rock Island County Public

       Defender’s Office. Hiatt was Lareau’s client, and they met at least twice in the jail and other

       times in the courtroom. Initially, the State had offered Hiatt a four-year prison sentence. Lareau

       clarified that he would have explained to Hiatt that he could receive day-for-day credit and his

       sentence could be lessened to two years. The parties came to an alternative agreement in which

       Hiatt would plead guilty and be released on recognizance bond if he did work for the authorities.

       Lareau explained that,

                          “the objective was to keep Mr. Hiatt out of DOC. Mr. Hiatt has expressed to me

                          several times that he was very, very reluctant to return. Apparently on his last trip

                          to DOC he had gotten a pretty severe injury. He had a facial scar that was pretty

                          prominent and he did not want to go back because he feared further injury or

                          harm to his person.”

       Lareau “hope[d]” that if Hiatt cooperated with authorities, he would receive probation. Lareau

       and Hiatt never talked about Hiatt’s medication. Lareau believed that Hiatt understood what was

       happening during his plea and that the plea agreement was the closest deal to meeting Hiatt’s

       objectives of not returning to DOC. He never had trouble understanding Hiatt. Hiatt was told that

       he had to come back to court for sentencing. After Hiatt was released, Lareau did not have

       contact with him. He tried every number in Hiatt’s file but was unable to reach him. He received

       a call from the state’s attorney’s office expressing concern that Hiatt had not been in touch with

       the authorities.


                                                            7

¶ 16          Hiatt never exhibited any behaviors that would make Lareau inquire into his mental

       condition. He would have inquired about Hiatt’s mental condition if he had known that

       defendant was taking medication. Hiatt never told Lareau about his concerns of being unable to

       help the authorities because no one would associate with him or about his plan to go to Florida.

       When asked if Lareau knew about Hiatt’s prior fitness evaluation in his Iowa case, Lareau

       responded,

                      “You know, now that you say that it may be that I recall something about that, but

                      nothing—I mean, I would have to looked [sic] at the file and notes and so on to

                      have a particular recollection about that. But I guess you saying that makes me

                      think that perhaps I did know about that.”

       The plea agreement did not involve Hiatt going down to Florida and getting “drug lords” but

       rather involved with him working locally with authorities.

¶ 17          The trial court granted Hiatt’s postconviction petition. Specifically, it stated:

                              “A few comments. Mr. McCooley is quite right when he

                      speaks of the Mitchell [(People v. Mitchell, 189 Ill. 2d 312 (2000))]

                      case and merely being on drugs does not necessitate a fitness

                      hearing. To put a finer point on it, my understanding of the issue or

                      the law as it relates to the issue here after reading Mitchell is

                      additionally merely having a mental illness would not necessarily

                      require a fitness hearing. People can be on medication people,

                      people can have mental illness, and it can be controlled and that

                      doesn’t rise to the level of requiring a fitness hearing.




                                                         8

       Additionally, I think for purposes of the Strickland

[(Strickland v. Washington, 466 U.S. 668 (1984))] test as we are

here today under these facts, the issue is not would a fitness

hearing have been ordered or should have been ordered, but is

there a reasonable probability that had one been ordered the

defendant would have been found unfit. The reason being, there

has to be some actual prejudice and if the evidence is to show that

a fitness hearing would have been ordered and the defendant found

fit that doesn’t change anything so there’s no prejudice.

                               ***

       I find [defendant’s] testimony about the Florida trip

credible. Looking at his testimony in its entirety and these other

factors that seem to be right on point and accurate, I don’t have any

reason to disbelieve him as he sits here about why he went to

Florida, what he was trying to do, and I also believe him when he

talks about maybe he’s feeling better now.

       Based on all that, I do agree with Mr. Nieman with respect

to the second prong. I think there is a reasonable probability here

that a fitness evaluation would have resulted in the finding of

unfitness based upon what was going on in the defendant’s mind at

the time.

       I do note the transcript. And as you go through that

transcript it speaks basically what the defendant says, and this is


                                  9

typical of most transcripts. ‘Yes, sir.’ ‘No.’ ‘Guilty.’ ‘Yes.’ Things

of that nature.

        But in the Mitchell case there’s some language in there: We

recognize that a trial judge cannot rely on trial demeanor to

dispense with a fitness hearing in the face of evidence of a

bona fide doubt of defendant’s fitness. So the transcript is not the

end of the story here.

        So, as I said, I do think the second prong has been met by

the defense. First prong, there’s alternative arguments and Mr.

Nieman makes those arguments. I’ll refer to them.

        And, Mr. Nieman—correct me if I’m wrong—there’s the

post-plea argument and the pre-plea argument. I find the post-plea

argument somewhat problematic because, assuming everything I

just talked about is true, I don’t find any evidence Mr. Lareau

knew about that. I don’t think he knew about the Florida thing.

And to the extent he may have, it’s not clear when. Mr. Lareau’s

memory is not that clear. I think he even said he didn’t review his

notes. And talks about a quick meeting at some point with Mr.

Umlah here in the courtroom when, I believe, he referenced 15

other pretrials going on. And everybody that’s in this courtroom on

a regular basis knows how pretrials work here and the number of

cases going.

                               ***


                                  10 

         And with respect to the post-plea argument of Mr. Nieman

I did look at the presentence investigation. There’s one little line in

there, but most of it is because he didn’t report. There isn’t any

evidence for them to make any sort of determination in the

presentence investigation of the type of issues we are talking about

today.

         At the same time I have no doubt in my mind that if the

defendant had come back and had told Mr. Lareau he’d been in

Florida trying to capture drug dealers in accordance with his

agreement, I don’t have any doubt in my mind Mr. Lareau would

have requested a fitness hearing at that point. I think that would

have been enough to trigger it. But, again, we are talking about

things that didn’t happen and there just isn’t much that did happen

post-plea to put Mr. Lareau on notice.

         The one comment though that I keep coming back to in my

notes and in my review of this is Mr. Lareau’s testimony at one

point. ‘It could be that he recalls the Iowa fitness. Perhaps he knew

it.’ It seems like the tenor of his testimony was that, Mr. Nieman I

believe asked that question, he does recognize in his memory that

he has some awareness of a fitness issue in Iowa. So at this point

he’s aware of a fitness issue recently and no action is taken based

on that not even to explore it with the defendant.




                                  11 

                                 I’m granting a petition for post-conviction relief. The plea

                      is vacated.”

       The State filed a motion to reconsider, which the trial court denied. The State appealed.

¶ 18                                                ANALYSIS

¶ 19          The State challenges the trial court’s grant of Hiatt’s postconviction petition, arguing that

       the court erred when it found that Hiatt’s defense counsel rendered ineffective assistance of

       counsel. The Post-Conviction Hearing Act allows a defendant to challenge his conviction or

       sentence for violations of federal or state constitutional rights. 725 ILCS 5/122-1 et seq. (West

       2016). To be entitled to postconviction relief, a defendant must show that he has suffered a

       substantial deprivation of his federal or state constitutional rights in the proceedings that

       produced the conviction or sentence being challenged. People v. Pendleton, 223 Ill. 2d 458, 471

       (2006). Postconviction proceedings may include up to three stages. Id. at 472. “When a petition

       is advanced to a third-stage, evidentiary hearing, where fact-finding and credibility

       determinations are involved, we will not reverse a circuit court’s decision unless it is manifestly

       erroneous.” Id. at 473.

¶ 20          To prevail on a claim of ineffective assistance of counsel, the defendant must show that

       (1) counsel’s performance was so seriously deficient as to fall below an objective standard of

       reasonableness under prevailing professional norms and (2) the deficient performance so

       prejudiced the defendant as to deny him a fair trial. People v. Mitchell, 189 Ill. 2d 312, 332

       (2000) (citing Strickland v. Washington, 466 U.S. 668, 687 (1984)). A counsel’s performance is

       measured by “an objective standard of competence under prevailing professional norms.” People

       v. Easley, 192 Ill. 2d 307, 317 (2000). “[T]he defendant must overcome the strong presumption

       that the challenged action or inaction might have been the product of sound trial strategy.” Id.


                                                          12 

       Under the prejudice prong of the Strickland test, defendant must show that there is a reasonable

       probability that, but for counsel’s unprofessional errors, the results of the proceeding would have

       been different. Id.

¶ 21          The State claims that counsel’s failure did not constitute deficient performance because

       Hiatt did not exhibit any behaviors during his guilty plea that would raise a bona fide doubt of

       his fitness. The State also argues that, even if defense counsel did not inquire about Hiatt’s

       mental health, Hiatt was not prejudiced because (1) his prior Iowa case would not raise a

       bona fide doubt of his fitness because he was found fit to stand trial and (2) his history of taking

       medication for his mental illness alone does not raise a bona fide doubt of unfitness.

¶ 22          A defendant is presumed to be fit to stand trial. People v. Griffin, 178 Ill. 2d 65, 79

       (1997). However, a defendant will be considered unfit if, because of his mental and physical

       condition, he is unable to understand the nature and purpose of the proceedings against him to

       assist in his defense. Id. “Fitness speaks only to a person’s ability to function within the context

       of a trial; a defendant may be fit to stand trial even though the defendant’s mind is otherwise

       unsound.” Id. A defendant is entitled to a pretrial fitness hearing only when a bona fide doubt of

       his fitness to stand trial or be sentenced exists. People v. Johnson, 183 Ill. 2d 176, 193 (1998).

       “[T]he question of whether a bona fide doubt of fitness exists is a fact-specific inquiry.” People

       v. Rosado, 2016 IL App (1st) 140826, ¶ 31.

¶ 23          The State relies on three cases to support its argument that Hiatt did not provide evidence

       that raised a bona fide doubt of his fitness at the time he pled guilty. In Tapscott, the defendant

       claimed that defense counsel rendered ineffective assistance of counsel when he failed to request

       a fitness hearing on direct appeal. People v. Tapscott, 386 Ill. App. 3d 1064, 1078 (2008). The

       Fourth District determined that the evidence revealed that the defendant understood the nature of


                                                        13 

        the proceedings and participated in his defense when (1) defense counsel testified that he did not

        observe anything that would give him a bona fide doubt of the defendant’s fitness, (2) the

        defendant’s testimony showed his understanding of the legal process, (3) the defendant’s

        argument that he did not remember his rights did not prove he did not understand his rights,

        (4) the court knew about the defendant’s low IQ, (5) the defendant stated he understood his

        rights and the details of the proceedings, and (6) the defendant communicated with his defense

        counsel. Id. at 1077-79. Therefore, the court ruled that the defendant did not meet the prejudice

        prong of the Strickland test. Id.

¶ 24	          In Rosado, the defendant argued that the trial court erred when it dismissed his

        postconviction petition in which he claimed that trial counsel was ineffective for failing to

        request a fitness hearing. Rosado, 2016 IL App (1st) 140826, ¶ 41. The First District noted that

        the issue for the court was not whether the defendant suffered a mental illness but whether he

        was unable to understand the proceedings and cooperate with counsel. Id. ¶ 44. Based on this

        reasoning, it found that evidence of the defendant’s mental illness history and the medication he

        was on at the time of his plea only showed the defendant suffered a mental illness and did not

        show his inability to participate in court. Id. Also, the court determined that the evidence showed

        that the defendant understood the nature and purpose of the proceedings. Id. ¶ 45. Specifically,

        he “behaved respectfully and rationally” in court, understood and wished to plead guilty to the

        charges and sentencing range, and was willing to relinquish his rights under the law. Id. ¶¶ 46­

        47. Furthermore, the defendant was evaluated prior to trial and found fit to stand trial. Id. ¶ 45.

        The First District concluded that there was no bona fide doubt to the defendant’s fitness and that

        he was not prejudiced by defense counsel’s failure to request a fitness hearing. Id. ¶ 49.




                                                         14 

¶ 25           In Tuduj, the defendant alleged that defense counsel rendered ineffective assistance when

        counsel failed to request a reevaluation of his fitness to stand trial. People v. Tuduj, 2014 IL App

        (1st) 092536, ¶ 83. The First District reasoned that there was no bona fide doubt as to the

        defendant’s fitness because (1) before the defendant’s trial, the trial court conducted a fitness

        hearing and found him fit to stand trial, (2) neither the prosecution nor the defense questioned the

        defendant’s fitness at the subsequent hearing, (3) “defendant’s refusal to cooperate was based on

        a long-standing disagreement with his attorneys regarding trial strategy” and not based on mental

        illness, (4) the court did not express any concerns about the defendant’s fitness to stand trial, and

        (5) the defendant was able to articulate his position and strategy at the hearing. Id. ¶¶ 91-96. The

        court also reasoned that defense counsel’s statement that he might have a “ ‘mental illness

        problem,’ ” that he “might be bipolar,” and that “ ‘there’s probably a real fitness issue here,

        too’ ” did not raise a bona fide doubt of fitness because the statements only indicated the

        defendant’s mental illness, not his inability to understand the nature of the proceedings against

        him. Id. ¶ 92. Furthermore, the court stated that defense counsel’s statement that “ ‘there’s

        probably a real fitness issue here’ ” contradicted his conclusion that the defendant would be

        found fit if another fitness hearing had been conducted. Id. ¶ 93. Thus, the court found that the

        defendant had not met the prejudice prong under Strickland. Id. ¶ 97.

¶ 26	          These cases are all distinguishable from the present case. The courts in the

        aforementioned cases found that there was evidence to support the State’s argument that the

        defendant understood the nature and purpose of the proceedings. Here, we find that Lareau

        rendered deficient performance. Lareau failed to inquire about defendant’s prior fitness

        evaluation in his Iowa case although he acknowledged some awareness about that fitness

        evaluation. If he had inquired about the Iowa case, he would have learned that, although


                                                         15 

       defendant had been found fit, Hiatt’s mental illness could affect his ability to plead guilty in a

       subsequent case because the trial court in the Iowa case ordered defendant to complete mental

       health treatment in its order of disposition. Moreover, there is no evidence that Lareau’s failure

       to inquire about Hiatt’s prior fitness evaluation was a matter of sound trial strategy.

¶ 27          We also hold Hiatt was prejudiced by counsel’s performance because the evidence shows

       there was a bona fide doubt of his fitness at the time he pled guilty. Hiatt had been diagnosed

       with depression, anxiety disorder, psychosis, PTSD, OCD, and ADHD. When he was initially

       taken into custody, he consistently took the medications prescribed to him by the county jail.

       Hiatt testified that, during his guilty plea proceedings, his mental conditions and medications

       affected his ability to enter into the plea agreement because he was experiencing a “relapse with

       mental illness” and did not understand what was happening. This lack of understanding is

       evident in his petition in which he stated that he believed he would be “employed as a [D]rug

       Enforcement Agent, assigned to apprehend any Drug Lord or his conspirators/co-conspirators”

       and would become a police officer like he saw on television if he accepted the plea agreement.

       Subsequently, defendant went to Florida to “follow[ ] a flow of drugs from Rock Island to

       Florida” and set up individuals conducting drug activity. He did not know anyone in Florida and

       continued to “stay[ ] on the streets” until he was arrested. The trial court found defendant to be

       credible. Therefore, we find that trial counsel rendered ineffective assistance of counsel.

       Accordingly, we affirm the trial court’s grant of Hiatt’s postconviction petition.

¶ 28                                             CONCLUSION

¶ 29          The judgment of the circuit court of Will County is affirmed.

¶ 30          Affirmed.




                                                        16